NUMBER 13-08-161-CV

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


          IN RE: PROGRESO INDEPENDENT SCHOOL DISTRICT


                     On Petition for Writ of Mandamus and
                         Motion for Emergency Stay


                          MEMORANDUM OPINION

                  Before Justices Yañez, Rodriguez and Vela
                      Memorandum Opinion Per Curiam

       Relator, Progreso Independent School District, filed a petition for writ of mandamus

in the above cause on March 28, 2008, in which it alleges that respondent, The Honorable

Leticia Lopez, Presiding Judge of the 389th Judicial District Court of Hidalgo County,

Texas, abused her discretion by issuing a temporary injunction prohibiting Progreso

Independent School District from omitting the name of Eleazar Perez, Jr., as a candidate

for Trustee, Place 3, of the District, from the election ballot for the May 10, 2008 election.
In addition to the petition for writ of mandamus, relator filed a motion for emergency stay

asking the Court to order a stay of the March 28, 2008 order pending a decision on the

merits of the petition for writ of mandamus. This Court requested the real party in interest,

Eleazar Perez, Jr., to file a response no later than 2:00 p.m. on March 31, 2008. Real

party in interest filed his response on March 31, 2008.

       The Court, having examined and fully considered the petition for writ of mandamus,

motion for emergency stay, and the response to relator’s petition for writ of mandamus, is

of the opinion that relator has not shown itself entitled to the relief sought and the petition

for writ of mandamus should be denied. In addition, the relator’s motion for emergency

relief is denied.

       The relator’s petition for writ of mandamus is hereby DENIED. See TEX . R. APP. P.

52.8(a).



                                                   PER CURIAM



Memorandum Opinion delivered and
filed this 31st day of March, 2008.




                                              2